          Case 2:20-cv-01344-SPL Document 16 Filed 09/02/20 Page 1 of 6



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Megan Barrera,                                    No. CV-20-01344-PHX-SPL
10                   Plaintiff,                         ORDER
11    v.
12    USAA Federal Savings Bank,
13                   Defendant.
14
15            Before the Court is Defendant’s Motion to Transfer Venue to the United States

16   District Court for the Western District of Texas Pursuant to 28 U.S.C. § 1404. (Doc. 9).
17   For the reasons that follow, the Motion will be granted.

18   I.       BACKGROUND

19            Defendant is a federal chartered savings association with is principal place of

20   business in San Antonio, Texas. (Doc. 9 at 3). Defendant has an office in Arizona but
21   asserts that all its collection-related calls are made from its Texas office. (Doc. 9 at 3).

22   Plaintiff resides in Texas. (Doc. 1 at 1). Plaintiff entered into a credit card agreement with

23   Defendant, which included an arbitration agreement mandating that “any pre-existing,

24   present, or future dispute, claim, or controversy that in any way arises out of or relates” to

25   Plaintiff’s “past, present, or future relationship” with Defendant “shall be resolved by

26   arbitration.” (Doc. 1); (Doc. 8-2).
27            On June 8, 2020, Plaintiff filed a Complaint in this Court alleging that Defendant

28   violated the Telephone Consumer Protection Act, 47 U.S.C. § 227, the Texas Fair Debt
       Case 2:20-cv-01344-SPL Document 16 Filed 09/02/20 Page 2 of 6



 1   Collection Practices Act, Tex. Fin. Code 392.303, and common law invasion of privacy.
 2   (Doc. 1 at 1-2). Plaintiff’s claims arise from Defendant’s alleged phone calls to collect a
 3   debt from her. (Doc. 1 at 2-4).
 4          On August 5, 2020, Defendant simultaneously filed a Motion to Compel Arbitration
 5   and Dismiss or Stay the Action Pending Arbitration (Doc. 8) and a Motion to Change
 6   Venue/Transfer the Case (Doc. 9). On August 14, 2020, Plaintiff filed a Motion to Stay the
 7   Action Pending Arbitration (Doc. 11), in which she agrees to arbitration but requests that
 8   the Court stay the action pending the arbitration rather than dismiss it.
 9          For the reasons set forth below, the Court will grant Defendant’s Motion to Change
10   Venue/Transfer the Case.
11   II.    STANDARD OF REVIEW
12          Section 1404(a) of the Judicial Code provides that “[f]or the convenience of parties
13   and witnesses, in the interest of justice, a district court may transfer any civil action to any
14   other district or division where it might have been brought.” 28 U.S.C. § 1404(a). A district
15   court may consider several factors in determining whether to transfer venue, including the
16   extent of the parties’ contacts with the forum, the contacts in the forum relating to the
17   plaintiff’s cause of action, the availability of non-party witnesses, and the accessibility of
18   evidence. Jones v. GNC Franchising, Inc., 211 F.3d 495, 498-99 (9th Cir. 2000).
19   Additionally, although the plaintiff’s choice of forum is usually given great deference
20   where the plaintiff has chosen her home state, this factor carries less weight where the
21   chosen forum is not the plaintiff’s home state, and carries even less weight where the
22   parties’ contacts with the chosen forum are limited. See Pacific Car & Foundry Co. v.
23   Pence, 403 F.2d 949, 954 (9th Cir.1968) (“If the operative facts have not occurred within
24   the forum of original selection and that forum has no particular interest in the parties or the
25   subject matter, the plaintiff’s choice is entitled only to minimal consideration.”).
26
27
28


                                                  -2-
         Case 2:20-cv-01344-SPL Document 16 Filed 09/02/20 Page 3 of 6



 1   III.    DISCUSSION
 2           a. Transfer to the Western District of Texas is proper.
 3           Defendant argues, and Plaintiff does not dispute, that this action could have
 4   originally been brought in the Western District of Texas. (Doc. 9 at 4-5). This Court agrees.
 5   Accordingly, the Court focuses its analysis on whether the Western District of Texas is a
 6   more suitable venue for the case based on the convenience of the parties and the interest of
 7   justice. The Court finds there are several factors to support a finding that transfer of this
 8   case to the Western District of Texas is warranted.
 9           Although Plaintiff has selected the District of Arizona as the venue for this action,
10   because the parties’ forum contacts are limited, her choice is entitled only to minimal
11   consideration. It is undisputed that neither party is domiciled in Texas and, as such, both
12   parties would face the burden of the costs associated with litigating this suit in a non-
13   resident state. The parties dispute whether Defendant’s conduct at issue in the litigation
14   occurred in Texas or Arizona.1 While Plaintiff states in her Complaint that, “on information
15   and belief,” Defendant’s phone calls at issue in this case were made from Defendant’s
16   Arizona office, Defendant refutes this proposition and instead alleges in a Declaration of
17   its Director, Michelle Deneen, that all of its collection calls originate in Texas. (Doc. 9-1).
18   Plaintiff has not offered any evidence to show that the calls originated in Arizona. Thus,
19   the Court will consider the cause of action related to Arizona tangentially at best.
20           Furthermore, “[t]he convenience of witnesses is said to be the most important
21   factor” when considering a transfer motion. F.T.C v. Wyndham Worldwide Corp., No. CV
22   12–1365–PHX–PGR, 2013 WL 1222491, at 3 (D. Ariz. 2013). Plaintiff does not identify
23   any witnesses located in Arizona. Rather, Plaintiff asserts that Defendant “has not yet
24   identified fact witnesses that are essential to its defense which are not located in Arizona,”
25   1
       Compare Doc. 9 at 7 (Defendant alleging that “none of the calls or communications giving
     rise to this case occurred in Arizona, but were made from Texas”) and Doc. 9-1 at ¶ 5
26   (declaration of Defendant’s Director stating that Defendant “makes collection-related calls
     from San Antonio, Texas”) with Doc. 1 at ¶ 9 (Plaintiff alleging, “on information and
27   belief,” that Defendant’s calls “originated at or were initiated, routed or masked as coming
     from [Defendant]’s call center(s) in Arizona”) and Doc. 12 at 5 (Plaintiff alleging that
28   “Defendant’s systems used to call Plaintiff will need to be physically examined and those
     systems are located in this District”).

                                                  -3-
       Case 2:20-cv-01344-SPL Document 16 Filed 09/02/20 Page 4 of 6



 1   precluding transfer. (Doc. 12 at 5). Such is not so. Although Defendant concedes that “it
 2   may use one witness from its Arizona office,” Defendant has indicated that the remainder
 3   of its witnesses are located in Texas, including various employees and representatives.
 4   (Doc. 9 at 6, 8). Because both parties, and the majority of witnesses, all reside in Texas,
 5   this is not an instance where transferring venue will merely shift the cost of litigation from
 6   one party to another. The likely relative costs between the two venues tips in favor of
 7   transfer.
 8            Plaintiff also has not alleged that any documents related to the litigation are located
 9   in Arizona. To the contrary, Defendant’s Director has stated that Defendant’s “business
10   records that relate to this action are located in Texas, including, but not limited to,
11   documents related to the alleged telephone calls at issue in the lawsuit and the underlying
12   debt, Plaintiff’s communications with [Defendant], the manner and means by which the
13   calls were made, and [Defendant]’s policies and procedures.” (Doc. 9-1 at ¶. 6). The Court
14   is satisfied that most, if not all, physical evidence related to this case is located in Texas,
15   making the Western District of Texas a more convenient venue. See Bratton v. Schering-
16   Plough Corp., No. CV07-0653-PHX-JAT, 2007 WL 2023482, at *5 (D. Ariz. July 12,
17   2007) (transferring a case from the District of Arizona to the “center of discovery”).
18            Finally, Plaintiff’s Complaint alleges a state law claim under Texas law. (Doc. 1 at
19   1-2). Defendant argues, and Plaintiff concedes, that Texas is more familiar with the
20   governing law in this case. (Doc. 9 at 5-6); (Doc. 12 at 5-6). This Court agrees. Thus, this
21   factor weighs in favor of transfer to Texas. See Conte v. Ginsey Indus., Inc., 2012 WL
22   3095019, at 2 (D. Ariz. 2012) (considering “having a judge who is familiar with the
23   applicable law try the case” as a factor favoring transfer) (internal citations omitted).
24            In sum, Defendant has sufficiently shown a “strong showing of inconvenience” in
25   litigating this case in Arizona rather than Texas, and Plaintiff has failed to rebut this
26   showing. Decker Coal Co. v. Commonwealth Edison Co., 805 F.2d 834, 843 (9th Cir.
27   2000).
28


                                                   -4-
       Case 2:20-cv-01344-SPL Document 16 Filed 09/02/20 Page 5 of 6



 1          b. The Motion to Transfer is not mooted by the arbitration agreement.
 2          Defendant’s Motion to Transfer is not mooted by the arbitration agreement because
 3   the Western District of Texas will have discretion to stay the action pending arbitration.
 4   The parties do not dispute that all of Plaintiffs claims are subject to the arbitration
 5   agreement. (Doc. 11 at 2) (“At this time, Plaintiff is willing to submit her claims to
 6   arbitration. . . . Now, Plaintiff sees that the issues—as they currently stand—are probably
 7   encompassed by the arbitration agreement.”). In fact, Plaintiff argues that the Motion to
 8   Transfer is moot because “Plaintiff has already agreed to arbitrate this case.” (Doc. 12 at
 9   4). However, Plaintiff has moved to stay the action pending the arbitration, rather than to
10   dismiss it altogether. (Doc. 11) (opposing Defendant’s Motion to Compel Arbitration
11   “inasmuch as it seeks dismissal”).
12          Section 3 of the Federal Arbitration Act provides that, where a dispute is subject to
13   arbitration, the district court “shall on application of one of the parties stay the trial of the
14   action until such arbitration has been had in accordance with the terms of the agreement.”
15   9 U.S.C. § 3. Under Fifth Circuit law, in which the Western District of Texas is located,
16   once a party has requested a stay the district court has discretion to grant the stay and retain
17   jurisdiction pending the arbitration. Griggs v. S.G.E. Mgmt., L.L.C., 905 F.3d 835, 839 (5th
18   Cir. 2018) (“Some circuits have held that district courts must stay a case when all claims
19   are submitted to arbitration, but this circuit allows district courts to dismiss such claims
20   outright.” (emphasis added)); Alford v. Dean Witter Reynolds, Inc., 975 F.2d 1161, 1164
21   (5th Cir. 1992) (“Because it determined that all of [Plaintiff]’s claims were subject to
22   arbitration, the district court acted within its discretion when it dismissed this case with
23   prejudice.” (emphasis added)); Steadfast Ins. Co. v. Frost Bank, No. SA-17-CV-1222-XR,
24   2018 WL 3865415, at *2 (W.D. Tex. Aug. 14, 2018) (“[T]he Court will exercise its
25   discretion to stay this case to preserve a forum for redress in the event that the arbitration
26   fails to resolve the claims.” (emphasis added)).
27          It would be improper for this Court to deny transfer as moot when the Western
28   District of Texas, a more convenient forum, would have discretion stay the action and


                                                   -5-
       Case 2:20-cv-01344-SPL Document 16 Filed 09/02/20 Page 6 of 6



 1   retain jurisdiction pending the arbitration. This is particularly true where, as this Court has
 2   determined, the Western District of Texas bears a much greater relationship to the parties
 3   and the underlying facts of the case. Should this case be stayed pending arbitration, it
 4   should be stayed in Texas, where the court will retain jurisdiction to enforce arbitral
 5   subpoenas, to provide (if not otherwise available from the arbitral tribunal) and/or enforce
 6   interlocutory relief, and to eventually confirm or vacate an award issued in the arbitration.
 7          Accordingly,
 8          IT IS ORDERED:
 9          1. That the Defendant’s Motion (Doc. 9) is granted; and
10          2. That the Clerk of Court shall transfer this matter to the United States District
11   Court for the Western District of Texas and terminate this case in the District of Arizona.
12             Dated this 2nd day of September, 2020.
13
14
15                                                      Honorable Steven P. Logan
                                                        United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -6-
